Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 14, 2020

                                    No. 04-20-00172-CR

                                       Bruce JONES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CR-5212
                    Honorable Andrew Wyatt Carruthers, Judge Presiding

                                         ORDER
      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on October 14, 2020.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2020.

                                                  _________________________________
                                                  Michael A. Cruz, Clerk of Court